DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required.
Claim 8:
1. The claim was amended to recite “The heat exchanger of Claim 6, first plurality of tube sections extend […]”, whereas it should instead recite --The heat exchanger of Claim 6, wherein the first plurality of tube sections extend […]--.
Claim 24:
1. The claim was amended to recite “the first plurality of tub sections” in lines 2-3, whereas it should instead recite --the first plurality of tube sections--.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) in view of Laing (US 3347059 A).
	As per claim 1, Doerner discloses a heat exchanger (see at least figure 1), comprising: a first rotary heat exchanger (“C”) configured to rotate around an axis of rotation (as evidenced by at least figure 1 and lines 6-12 of the abstract); a second rotary heat exchanger (“E”) configured to rotate in the same direction as the first rotary heat exchanger (evident from at least lines 11-12 and 22-31 of the abstract, column 1, lines 8-15, and column 2, lines 21-23); a fluid circuit (conduits and passages inside the system shown in figure 1) configured to permit passage of a working fluid between the first (“C”) and secondary (“E”) rotary heat exchangers (see figure 1), the fluid circuit comprising: a first plurality of tube sections (97’ and 97”) extending through at least a portion of the first rotary heat exchanger (“C”) in directions substantially parallel to the axis of rotation and radially offset from the axis of rotation by a radial distance (as evidenced by at least figure 1); and a second plurality of tube sections (122) extending through at least a portion of the second rotary heat exchanger (“E”) in directions substantially parallel to the axis of rotation as shown in figure 1); and a compressor (“P” including related components such as housing “H”) disposed along the fluid circuit and fixed to the first rotary heat exchanger (“C”, as shown in at least figure 1) such that at least a portion of the compressor (“P” and related components) will rotate along with the first rotary heat exchanger at the same speed and in the same direction as the first rotary heat exchanger (as evidenced by the description in at least column 1, lines 8-15, and column 17, lines 22-28), the compressor (“P” and related components) positioned such that the first plurality of tube sections (97’ or 97”) extend beyond the compressor (“P” and related components) in a first axial direction (e.g., towards the right in figure 1) parallel to the axis of rotation (which is aligned with the axis of shafts 15 and 16) and the second plurality of tube sections (122) extend beyond the compressor (“P” and related components) in a second axial direction (e.g., towards the left in figure 1) parallel to the axis of rotation (axis of shafts 15 and 16), the second axial direction opposite the first axial direction (as evidenced by at least figure 1).
	However, Doerner may not explicitly disclose that the second plurality of tube sections is radially offset from the axis of rotation by the same radial distance as the first plurality of tube sections.
	On the other hand, Laing, directed to a rotary heat exchanger, discloses a second plurality of tube sections (57) that are radially offset from the axis of rotation by the same radial distance as the first plurality of tube sections (as evidenced by at least figures 1 and 5).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: 
In the instant case, and as per (1), it should be noted that Doerner discloses first and second tube sections that are radially spaced from the axis of rotation, wherein the radial offset for each section is different (see figure 1 of Doerner). On the other hand, Laing teaches first and second tube sections that are equally offset from the axis of rotation (see figure 5 of Laing). One of ordinary skill in the art would recognize that having the tube sections in this arrangement allows the rotary heat exchanger to operate and cause forced convection throughout said tube sections. As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions to the radial offset between each of the tube sections: (A) the tube sections can be offset from the axis of rotation by the same distance, or (B) the tube sections can be offset from the axis of rotation by different distances. As per (3), changing the radial offset distances can be done without yielding unexpected results, since said change would not change the principles of operation of the rotary heat exchanger. One of ordinary skill in the art would know how to modify the dimensions of the rotary heat exchanger without rendering it inoperable for its intended purpose. As per (4), the change in dimensions can be made as a matter of having a better spatial accommodation for the heat exchanger within an enclosure, which is evidence in favor of a prima facie case of obviousness.

As per claim 2, Doerner discloses wherein the first rotary heat exchanger (“C” of Doerner) comprises a first centrifugal fan (formed by 134 and related components of Doerner) and the second rotary heat exchanger (“E” of Doerner) comprises a second centrifugal fan (formed by 136 and related components of Doerner) axially aligned with the first centrifugal fan (“C” of Doerner) and oriented in the opposite direction as the first centrifugal fan (see at least figure 1 and column 1, lines 31-34 and column 21, lines 49-54 of Doerner).
As per claim 3, Doerner discloses wherein each of the first (formed by “C”, 134, and related components of Doerner) and second pluralities of tube sections (formed by “E”, 136 and related components of Doerner) comprise a plurality of fan blades (97” and 122, per se, of Doerner).
As per claim 4, Doerner discloses wherein: the first heat exchanger (“C” of Doerner) comprises a first plurality of thermal transfer components (fins 96’ and/or 96” of Doerner) in thermal communication with the fluid circuit (see at least figure 1 of Doerner); and the second heat exchanger (“E” of Doerner) comprises a second plurality of thermal transfer components (120 and/or 120” of Doerner) in thermal communication with the fluid circuit (see at least figures 1 and 6 of Doerner).
96’ or 96” of Doerner) comprise planar structures (i.e. fins) oriented parallel to one another (see at least figures 1 and 6 of Doerner), and the second plurality of thermal transfer components (120 of Doerner) comprise planar structures (i.e. fins of Doerner) oriented parallel to one another (see at last figures 1 and 6 of Doerner).
As per claim 6, Doerner discloses wherein the first and second pluralities of thermal transfer components (96’, 96”, 120 of Doerner) comprise fins oriented normal to an axis of rotation of the heat exchanger (as shown in at least figure 1 of Doerner).
	As per claim 8, Doerner discloses wherein the first plurality of tube sections (97’ or 97” of Doerner) extend through the first plurality of fins (96’, 96” of Doerner) and the second plurality of tube sections (122 of Doerner) extend through the second plurality of fins (120 of Doerner), the first and second pluralities of fins (96’, 96”, 120 of Doerner) comprising the radially outermost portion of the heat exchanger in the respective planes of the first and second pluralities of fins (evident from at last figure 1 of Doerner).
	As per claim 9, Doerner discloses each of the plurality of fan blades (97” and 122 of Doerner) including a fan blade cavity (space inside thereof), an inlet (inlet that connects to passages 72 in the case of 97”, or 116 in the case of 122 of Doerner) in fluid communication with the fan blade cavity (see at least figure 1 of Doerner), and an outlet (104 in the case of 97”, or 116/126 in the case of 122 of Doerner) in fluid communication with the cavity (see at least figures 1 and 6 of Doerner), wherein the fluid circuit includes fan blade cavities (as shown in at least figures 1 and 6 of Doerner), wherein the plurality of fan blades (97” and 122 of Doerner) are configured to induce a state change in a working fluid during operation of the heat exchanger (evident from at least figures 1 and 6, and from at least column 6, lines 33-36 and column 8, lines 19-22 of Doerner), such that at least a portion of a working fluid entering the cavity through the inlet of a fan blade in a first state will exit the outlet of the fan blade in a second state (as evidenced by at least figure 1 and the cited portions of the prior art).
	As per claim 10, Doerner discloses the system additionally comprising a fluid distribution baseplate (42 and related components; see at least figure 3 of Doerner) disposed between the first centrifugal fan (of “C” of Doerner) and the second centrifugal fan (of “E” of Doerner), the fluid distribution baseplate (42 and related components of Doerner) comprising: a first plurality of distribution channels (102 of Doerner), each of the first plurality of distribution channels (102 of Doerner) in fluid communication with the inlet of at least one of the fan blades of the first centrifugal fan (at least by virtue of being a closed system); and a second plurality of distribution channels (166 of Doerner), each of the second plurality of fluid distribution channels (166 of Doerner) in fluid communication with the outlet of at least one the fan blades of the first centrifugal fan (at least by virtue of being a closed system), wherein the fluid circuit includes the first and second pluralities of distribution channels (see at least figure 3 of Doerner).
	As per claim 13, Doerner discloses wherein the first rotary heat exchanger (“C” of Doerner) and the second rotary heat exchanger (“E” of Doerner) are configured to rotate at the same speed (as evidenced by the “constant speed” described in at least lines 22-26 of the abstract, and column 17, lines 22-28 of Doerner).
	As per claim 14, Doerner discloses a rotary heat exchanger (see at least figure 1), comprising: a fluid distribution baseplate (42) comprising: a first baseplate surface (rightmost surface of 42 in figure 3); a second baseplate surface (leftmost surface of 42 in figure 3) opposite the first baseplate surface (see at least figure 3); a plurality of fluid distribution channels (102, 166) disposed within the fluid distribution baseplate (see at least figure 3); and a central baseplate at 41); a first plurality of centrifugal fan blades (97’ and 97”) secured relative to the first baseplate surface (see at least figures 1 and 3), each of the first plurality of centrifugal fan blades (97’ and 97”) including at least one fluid conduit (inside thereof ) extending into the centrifugal fan blade from a side of the centrifugal fan blade adjacent1 the first baseplate surface (rightmost surface of 42); a second plurality of centrifugal fan blades (122 and 158) secured relative to the second baseplate surface (leftmost surface of 42), each of the second plurality of centrifugal fan blades (122 and 158) including at least one fluid conduit (see at least figures 1 and 3) extending into the centrifugal fan blade from a side of the centrifugal fan blade adjacent the second baseplate surface (leftmost surface of 42); and a compressor (“P” and related components such as housing “H”) extending through the central baseplate aperture (see at least figure 3) and fixed to the fluid distribution baseplate (42) such that at least a portion of the compressor (“P” and related components) will rotate along with the fluid distribution baseplate (42) at the same speed and in the same direction (as evidenced by the “constant speed” described in at least lines 22-26 of the abstract, and column 17, lines 22-28) as the fluid distribution baseplate (42) around an axis of rotation (axis of 15 and 16) of the fluid distribution baseplate (42), the compressor (“P” and related components) disposed along a fluid circuit passing through the compressor (see at least figure 1), at least one of the first plurality of centrifugal fan blades (97’ and 97”), and at least one of the second plurality of centrifugal fan blades (122 and 158), the first plurality of centrifugal fan blades (97’ and 97”) extending axially beyond the compressor (“P” and related components) in a first axial direction (towards the right in figure 1) parallel to the axis of rotation (of 15 and 16) and the second plurality of centrifugal fan blades (122 and 158) extending axially beyond the “P” and related components) in a second axial direction (towards the left in figure 1) opposite the first axial direction (see at least figure 1).
	However, Doerner may not explicitly disclose wherein the first plurality of centrifugal fan blades and the second plurality of centrifugal fan blades have a non-circular cross sectional shape.
	On the other hand, Laing discloses wherein the first plurality of centrifugal fan blades (56) and the second plurality of centrifugal fan blades (57) have a non-circular cross sectional shape (evident from at least figures 1-3).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that Doerner discloses first and second tube sections that are shaped to allow the rotary heat exchanger to rotate and cause forced convection throughout said tube sections. As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions to the shape of the tube sections: (A) the tube sections can have a circular cross-section, or (B) the tube sections can have a non-circular cross-prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Laing by having the first plurality of centrifugal fan blades and the second plurality of centrifugal fan blades have a non-circular cross sectional shape, as a matter of trying a finite number of potential solutions, in order to better accommodate the heat exchanger within an enclosure and to provide better convection, without yielding unpredictable results.
As per claim 15, Doerner discloses a rotary heat exchanger apparatus (see at least figure 1), comprising: a first heat exchanger (“E”) disposed on a first side (left side) of a baseplate (42); a second heat exchanger (“C”) disposed on a second side (right side) of the baseplate (42) and configured to rotate (as described in at least lines 22-26 of the abstract, and column 17, lines 22-28) with the first heat exchanger (“E”) about an axis of rotation (axis of 15 and 16); a sealed fluid circuit (internal refrigerant circuit) extending through portions of the first and second heat exchangers (evident from at least figures 1 and 3), the sealed fluid circuit having a working fluid disposed within (refrigerant that flows through “E”, “C” and related components), the sealed fluid circuit comprising: a first plurality of fluid circuit sections (122) extending through at least a portion of the first rotary heat exchanger (see at least figure 1); and a second plurality of fluid 97’ or 97”) extending through at least a portion of the second rotary heat exchanger (see at least figure 1); and a compressor (“P” and related components), the compressor is disposed along the sealed fluid circuit (see at least figure 3) and fixed to the first rotary heat exchanger (“E”) such that at least a portion of the compressor (“P” and related components) will rotate with the first heat exchanger (“E”) at the same speed and in the same direction as the first heat exchanger (as evidenced by the “constant speed” described in at least lines 22-26 of the abstract, and column 17, lines 22-28), at least a portion (portion inside “E”) of the first plurality of fluid circuit sections (122) extending beyond the compressor (“P” and related components) in a first axial direction (e.g. towards the left in figure 1) parallel to the axis of rotation (axis of 15 and 16), and at least a portion (portion inside “C”) of the second plurality of fluid circuit sections (97’ or 97”) extending beyond the compressor (“P” and related components) in a second axial direction (e.g. towards the right in figure 1) opposite the first axial direction (see at least figure 1).
However, Doerner may not explicitly disclose each of the first plurality of fluid circuit sections being axially aligned with one of the second plurality of fluid circuit sections along an axis parallel to the axis of rotation.
On the other hand, Laing discloses each of the first plurality of fluid circuit sections (56) being axially aligned with one of the second plurality of fluid circuit sections (57) along an axis parallel to the axis of rotation (see figures 1 and 5).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: 
In the instant case, and as per (1), it should be noted that Doerner discloses first and second tube sections that are parallel to the axis of rotation, wherein the each section is not axially aligned with each other (see figure 1 of Doerner). On the other hand, Laing teaches first and second tube sections that are axially aligned with each other, and parallel to the axis of rotation (see figure 5 of Laing). One of ordinary skill in the art would recognize that having the tube sections in this parallel arrangement allows the rotary heat exchanger to operate and cause forced convection throughout said tube sections. As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions to the axial alignment between each of the tube sections: (A) each of the first plurality of fluid circuit sections is axially aligned with one of the second plurality of fluid circuit sections, or (B) each of the first plurality of fluid circuit sections is not axially aligned with one of the second plurality of fluid circuit sections. As per (3), changing the axial alignment can be done without yielding unexpected results, since said change would not change the principles of operation of the rotary heat exchanger. One of ordinary skill in the art would know how to modify the dimensions of the rotary heat exchanger without rendering it inoperable for its intended purpose. As per (4), the change in dimensions can be made as a matter of having a better spatial prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Laing by having each of the first plurality of fluid circuit sections being axially aligned with one of the second plurality of fluid circuit sections along an axis parallel to the axis of rotation, as a matter of trying a finite number of potential solutions, in order to better accommodate the heat exchanger within an enclosure, without yielding unpredictable results.
	As per claim 16, Doerner discloses the system additionally comprising a motor (“M”) configured to drive the compressor (see at least figure 1), wherein the first heat exchanger (“E”) is configured to operate as an evaporator (see at least figure 1 and column 2, line 17), and wherein the second heat exchanger (“C”) is configured to operate as a condenser (see at least figure 1 and column 2, line 14).
	As per claim 17, Doerner discloses wherein the rotary heat exchanger apparatus includes a support member (21, 22, 27 and related components, or 276 and related components; see at least figures 1, 3 and 10-11) supporting the first and second rotary heat exchangers (“E” and “C”) and configured to separate a first airstream (at 136 and related components, or at 288 and related components) from a second airstream (at 134 and related components, or at 272 and related components), the support member (21, 22, 27 and related components, or 276 and related components) exposing the first rotary heat exchanger (“E”) to a first airstream (via 136 or via 288) and exposing the second rotary heat exchanger (“C”) to a second airstream (via 134 or via 272), wherein the support member (21, 22, 27 and related components, or 276 and related components) comprises a cowling (ductwork and shutters of 276; see at least figures 10 and 11) which can be moved (as shown in figures 10 and 11) to selectively expose the first rotary heat exchanger (“E”) to one of the first or second airstream (depending on the mode of operation as shown in at least figure 10).

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) as modified by Laing (US 3347059 A), and further in view of Johnson et al. (US 20180087509 A1), herein Johnson.
As per claim 12, Doerner discloses wherein the compressor is a generic rotary compressor. However, Doerner is silent as to whether the compressor is a single-screw compressor. 
On the other hand, Johnson, directed to a screw compressor, discloses the use of a single-screw compressor for a refrigeration system (see figures 1 and 2, and paragraph 33).
It should be noted that the use of single-screw compressors is well-known and well-implemented in the art and that the selection thereof for use as a compressor within a refrigeration system, as claimed, does not yield unpredictable results. Moreover, Johnson discloses advantages related to using a single-screw compressor, such as providing mechanical stability during start-up when temperatures are relatively low compared to a regular operating stage, and also increasing compression efficiency during the regular operating stage (see at least paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Johnson, by having the rotary compressor of Doerner be substituted by a single-screw compressor, in order to provide increased mechanical stability during start-up and then provide increased efficiency during regular operation, without yielding unpredictable results.
As per claim 22, Doerner discloses wherein the compressor (“P” and related components) comprises: a compressor casing (“H”, per se) fixed to the first rotary heat exchanger “C”); and a main stator (235), the compressor casing (“H”) configured to rotate relative to the main stator (see at least column 15, lines 48-62).
However, Doerner may not explicitly disclose wherein the main stator is a main screw stator.
On the other hand, Johnson discloses a main screw stator (205), and a compressor casing configured to rotate relative to the main screw stator (as shown in figure 3A and as described in at least paragraph 34).
The arrangement of the main screw stator allows for determining the clearances between the components of the compressor (see last two sentences of paragraph 34). Moreover, Johnson discloses advantages related to using a single-screw compressor which includes a main screw stator, such as providing mechanical stability during start-up when temperatures are relatively low compared to a regular operating stage, and also increasing compression efficiency during the regular operating stage (see at least paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Johnson, by having a main screw stator, and the compressor casing configured to rotate relative to the main screw stator, in order to provide increased mechanical stability during start-up and then provide increased efficiency during regular operation, without yielding unpredictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) as modified by Laing (US 3347059 A), and further in view of Shaffer et al. (US 20130036762 A1), herein Shaffer.
see at least column 1, line 10), the rotary heat exchanger apparatus additionally comprising a turbine (PX; see at least column 4, lines 10-13) in fluid communication with the working fluid circuit (evident from at least figures 1 and 3), at least a portion of the turbine (PX) configured to2 rotate along with the first heat exchanger and the second heat exchanger (the PX turbine is capable of rotating along with the first heat exchanger, as evidenced by the description in column 4, lines 13-15 and lines 29-35).
	However, Doerner may not explicitly disclose wherein the rotary heat exchanger apparatus is configured to generate power using an Organic Rankine cycle.
On the other hand, Shaffer, directed to a scroll type device, discloses using an Organic Rankine cycle with a turbine (i.e. also known as an expander) in fluid communication with the working fluid circuit (see at least paragraph 14).
Shaffer teaches that in some refrigerating circuits, it is beneficial to recover waste heat energy from sources such as solar, engine exhaust, geothermal or other sources that employ processes where the waste heat is otherwise exhausted. This waste heat can be advantageously used for air conditioning purposes (see at least paragraph 13). For instance, the waste heat energy may be recovered through the turbine of the Organic Rankine cycle in order to power a compressor for a traditional vapor compression cycle (see at least paragraph 14). Therefore, Shaffer teaches the use of a unitary apparatus that operates both compression and expansion functions in a single normal direction which eliminates any gearing and shafting between the compressor and expander, which reduces costs and increases efficiency (see at least paragraph 16). 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) as modified by Laing (US 3347059 A), and further in view of Shaw (US 4209998 A).
As per claim 19, Doerner may not explicitly disclose wherein the rotary heat exchanger apparatus is configured to capture solar power, the rotary heat exchanger apparatus additionally comprising a solar collector configured to concentrate sunlight on the rotary heat exchanger, wherein the compressor is configured to function as a turbine.  
On the other hand, Shaw, directed to a heat pump with a rotary screw compressor/expander, discloses an apparatus configured to capture solar power (through a solar collector), the heat exchanger additionally comprising a solar collector configured to concentrate sunlight on the heat exchanger (see at least column 6, lines 10-16), wherein the compressor (20) is configured to function as a turbine (see at least column 3, lines 66-68).  
Moreover, Shaw teaches that the solar collector can be used to reclaim solar heat to power the system through the turbine and even feed electricity back to a transmission line or a power network (see at least column 6, lines 16-22). In other words, using solar energy is advantageous per se, as well as to potentially generate surplus power to transmit to a power network. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Shaw, by having the rotary heat exchanger apparatus configured to capture solar power, the rotary heat exchanger apparatus additionally comprising a solar collector configured to concentrate sunlight on the rotary heat exchanger, wherein the compressor is configured to function as a turbine, in order to make use of solar energy to power the apparatus as well as to generate surplus energy to feed back into a power grid, as similarly taught by Shaw, without yielding unpredictable results.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) as modified by Laing (US 3347059 A), and further in view of Rees et al. (US 20130327070 A1), herein Rees.
As per claim 20, Doerner discloses wherein the rotary heat exchanger apparatus is configured to3 function as an atmospheric condensation device (by controlling relative humidity via the evaporator), wherein the first heat exchanger (“E”) includes a first plurality of centrifugal fan blades (122 and/or 158). 
However, Doerner may not explicitly disclose the first plurality of centrifugal fan blades including a hydrophobic coating.
On the other hand, Rees, directed to a refrigerated merchandiser, discloses the use of a hydrophobic coating on an evaporator coil to repel water from the coil and minimize or prevent see at least paragraph 16). Moreover, one of ordinary skill in the art would recognize that said hydrophobic coating would aid in the repelling any condensation in the evaporator of Doerner in order to efficiently remove humidity from the enclosure. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Rees, by having the fan blades include a hydrophobic coating, in order to repel water condensed on a surface thereof to prevent corrosion and frost, as similarly taught by Rees, further in order to aid in the spraying of the humidity onto a guide wall for removal thereof, without yielding unpredictable results.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Doerner (US 3863454 A) as modified by Laing (US 3347059 A), and further in view of Kariya et al. (US 10429105 B1), herein Kariya.
As per claim 24, Doerner discloses wherein a portion of the fluid circuit (portion inside “C”) includes a channel (channels within 97’ or 97”) extending from a first point (e.g. at 104) in one of the first plurality of tube sections axially beyond the compressor (“P” and “H”) in the first axial direction (towards the right in figure 1) to a second point (e.g. at 126) in one of the second plurality of tube sections axially beyond the compressor (“P” and “H”) in the second axial direction (towards the left in figure 1), the channel configured to convey a working fluid in liquid form (condensed liquid at “C”, and liquid that eventually evaporates at “E”; evident from at least figure 1) and comprising capillary tubes (114).
in lieu of the capillary tubes.
On the other hand, Kariya, directed to a rotary heat exchanger, discloses the use of an expansion valve (240).
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, and as per (1), the prior art of Doerner contains a device which only differs from the claimed device by virtue of having a capillary tube instead of an expansion valve, per se. As per (2), one of ordinary skill in the art would recognize that capillary tubes and expansion valves are used for the same purpose: to expand refrigerant in a vapor-compression cycle, prior to the refrigerant entering the evaporator. This is evidenced by the disclosure of Doerner with regards to the capillary tube (see at least column 7, lines 48-57 of Doerner), as well as by Kariya’s use of the expansion valve (see at least column 14, lines 26-32 of Kariya). As per (3), one of ordinary skill in the art would recognize the interchangeability between capillary tubes and expansion valves, given their common functionality. Since both Doerner and Kariya respectively employ a capillary tube and an expansion valve, one of ordinary skill in the art would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Doerner and to have modified them with the teachings of Kariya by having an expansion valve instead of a capillary tube, as a matter of performing a simple substitution of one known element for another, further in order to provide the ability to control the rate of the expansion of the refrigerant, without yielding unpredictable results.

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in claims 25-26.

Response to Arguments
Applicant's arguments filed on August 11, 2021 (“the Remarks”) have been fully considered but they are not persuasive in light of the new grounds of rejection which incorporate a new prior art reference to render prima facie obvious at least claims 1, 14 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “adjacent” is defined as “not distant: nearby”, according to the Merriam-Webster Dictionary.
        2 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        3 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).